MEMORANDUM**
Juan Manuel Ortiz-Chavolla appeals the 77-month sentence imposed following his guilty plea conviction for illegal reentry following deportation, in violation of 8 U.S.C. § 1326(a), (b)(2). We have jurisdiction pursuant to 18 U.S.C. § 3742(a).
Because appellant was sentenced under mandatory Sentencing Guidelines, we remand for further proceedings consistent with United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005) (extending Ameline’s limited remand procedure to cases involving non-constitutional error under United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005)).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.